            Case 8:20-cv-03211-TDC Document 1 Filed 11/04/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


SOLOMON CAMPBELL
412 East, 28th Street
Baltimore, MD 21218

         Plaintiff,                                               Civil Action No.: 8:20-cv-3211
v.

NOVITEX GOVERNMENT
SOLUTIONS, LLC
1409 Wilmington, DE 19891

         Defendant.

______________________________________________________________________________

                                  COMPLAINT
______________________________________________________________________________

         Plaintiff Solomon Campbell, for his complaint against Novitex Government Solutions, LLC

(“Novitex”), and respectively avers as follows:

                                                  PARTIES

     1. Plaintiff Solomon Campbell is a resident of the state of Maryland.

     2. Defendant Novitex Government Solutions, LLC. is a business principally based in state of

         Delaware.

                                   JURISDICTION AND VENUE

     3. This Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332.

     4. Venue is proper under 28 U.S.C. § 1391(b) because Defendants conduct business and can be

         found in this judicial district.

     5. The events giving rise to the claims in this action occurred in this judicial district.

     6. Plaintiff has exhausted all administrative remedies with the Equal Employment Opportunity

         Commission and is in possession of a Notice of Right to Sue.
      Case 8:20-cv-03211-TDC Document 1 Filed 11/04/20 Page 2 of 4



                                 FACTUAL BACKGROUND

7. Solomon Campbell is African American man and native of Trinidad, who speaks, in part, a

   dialect of Trinidad. Mr. Campbell began working for Novitex Government Solutions, LLC

   (“Novitex”)(formerly Pitney Bowes) on or about October 24, 2004. Exela is the parent

   corporation for Novitex Government Solutions.

8. Mr. Campbell worked at Novitex located at 9140 East Hampton Drive, Capitol Heights, MD

   20743.

9. When he first started at Novitex, Campbell worked in the mail room. Months later, he was

   promoted to a truck driver, transporting mail and supplies to the U.S. House of

   Representatives at various locations in Washington D.C.

10. At the time he started working for Novitex, Campbell was 54 years old.

11. In 2016, Novitex made John Boryan the Maintenance Worker and Transportation

   Coordinator. Mr. Boryan is a white male. Boryan knew Campbell was from Trinidad.

12. Campbell was supervised by Boryan.

13. At various times, when Campbell disagreed with some of Boryan’s instruction, and due to his

   own lengthy experience with Defendant, Boryan told Campbell to go back “go back to

   Trinidad,” if he didn’t agree with Boryan’s instruction.

14. At various times, when Campbell disagreed with some of Boryan’s instruction, and due to his

   own lengthy experience with Defendant, Boryan told Campbell, “why don’t you pack up,

   retire, and go back to your country Trinidad.”

15. In or about November 2017, Campbell reported to Boryan that a driver named Daniel

   Dickerson was performing duties for Defendant while intoxicated. Boryan reported

   Campbell’s statements to Latoya Freeman, Boryan’s supervisor. The following day, Freeman

   called Campbell into her office, questioning him as to why he would report Daniel Dickerson.
      Case 8:20-cv-03211-TDC Document 1 Filed 11/04/20 Page 3 of 4



16. On the same day in November 2017, immediately after leaving Freeman’s office, Boryan told

   Campbell “you don’t understand fuckin American culture.” Campbell responded, “is that the

   reason why I am being paid less than the other drivers?”

17. On the same day in November 2017 that Boryan made the discriminatory comments to

   Campbell, Campbell reported the discriminatory comments to Freeman and Betty Howell

   Smith of Human Resources. Campbell also told Freeman and Howell about the pay disparity

   that he believed was occurring amongst the drivers. Both Freeman and Howell Smith told

   Campbell that they would look into it the reports of discrimination.

18. On June 20, 2018, Freeman told Campbell that he was terminated.

                                   CAUSES OF ACTION

                      Count 1: Title VII of the Civil Rights Act of 1964
                                  Hostile Work Environment

19. Campbell incorporates every preceding paragraph as alleged above.

20. Campbell was subject to discriminatory severe or pervasive conduct by Defendant based on

   Plaintiff’s national origin.

21. WHEREFORE, Campbell prays for nominal damages; compensatory damages, in an amount

   to be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s

   fees and the costs of this litigation; back pay, front pay, and future benefits, as may be

   appropriate; pre- and post-judgment interest; and any other relief the Court deems necessary

   and appropriate.

                       Count 2: Title VII of the Civil Rights Act of 1964
                                           Retaliation

22. Campbell incorporates every preceding paragraph as alleged above.

23. Campbell engaged in protected activity after complaining of discrimination. He was

   subsequently terminated because of the protected activity.
          Case 8:20-cv-03211-TDC Document 1 Filed 11/04/20 Page 4 of 4



   24. WHEREFORE, Campbell prays for nominal damages; compensatory damages, in an amount

       to be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s

       fees and the costs of this litigation; back pay, front pay, and future benefits, as may be

       appropriate; pre- and post-judgment interest; and any other relief the Court deems necessary

       and appropriate.


                                        JURY DEMAND

                          PLAINTIFF DEMANDS TRIAL BY JURY

Dated: June 4, 2020

                                  By: /s/Ikechukwue Emejuru
                                       Ikechukwu Emejuru
                                       Emejuru Law L.L.C.
                                       8403 Colesville Road
                                       Suite 1100
                                       Silver Spring, MD 20910
                                       Telephone: (240) 638-2786
                                       Facsimile: 1-800-250-7923
                                       iemejuru@emejurulaw.com
